Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Status of Claims
	Claims 1-2, 7-19 and 21-25 are pending. Claim 2 is canceled and claim 26 is new. Claims 1, -7, 10-12, and 14-17 are amended. Claims 1, 7-19 and 21-26 are pending.

Response to Arguments
	The 101 rejection is withdrawn in view of the claim amendments however, additional rejections are presented based on the claim amendments. Overcoming these additional rejections by further claim amendment, e.g., removing the limitations in question, may result in the re-application of the 101 rejection.
	Particularly, the claims recite “machine learning” which is not supported by the specification. The specification discloses statistical analysis methods, clustering in particular, but clustering alone does not infer machine learning. The specification also discloses training data in para. 0050 but fails to provide any detail or clarity on ow this data is used. Overall, the examiner concludes that one of ordinary skill would not be inclined to infer the use of machine learning from the specification.
	

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 10, 16 and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims recite “machine learning” which is not supported by the specification.

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  Claims 24 and 25 recite the use of cluster analysis techniques which, if incorporated into the independent claims and any remaining rejections or objections are resolved would result in allowable claims.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The closest prior art is:

Goldman - US 20160078567 A1
METHODS SYSTEMS AND ARTICLES OF MANUFACTURE FOR USING A PREDICTIVE MODEL TO DETERMINE TAX TOPICS WHICH ARE RELEVANT TO A TAXPAYER IN PREPARING AN ELECTRONIC TAX RETURN

Abstract
Methods, systems and articles of manufacture for using one or more predictive models to predict which tax matters are relevant to a particular taxpayer during preparation of an electronic tax return. A tax return preparation system accesses taxpayer data such as personal data and/or tax data regarding the particular taxpayer. The system executes a predictive model which receives the taxpayer data as inputs to the predictive model. The predictive model generates as output(s) one or more predicted tax matters which are determined to be likely to be relevant to the taxpayer. The system may then determine tax questions to present to the user based at least in part upon the predicted tax matters determined by the predictive model.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694